DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Species 1, Fig. 4 and Species 2, Fig. 6 in the reply filed on 6/13/2022is acknowledged.  The traversal is on the ground(s) that there is not undue burden to search the full scope of the invention.
The Office has provided clear reasoning in the Requirement for Restriction for why there is undue burden to search all species, e.g. the structures are not obvious variants and have different positioning of elements.  
The requirement is still deemed proper and is therefore made FINAL.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted September 24, 2020, November 25, 2020, and May 201, 2021, have been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claim 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 3 and 4 both recite a range of densities, but the first value in the range does not list a unit, rendering the numeric value meaningless.  To advance prosecution, the values are presumed to have the unit “g/cm3”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama US PG Publication 2011/0195291 in view of Moon US PG Publication 2014/0044995 and Kato US PG Publication 2017/0301965.
Regarding Claims 1, 3, 4, 12 14, 15, Yokoyama discloses an assembled battery comprising a plurality of single batteries 13/14 (meeting Claim 12), and discloses a partition member (partition plate) 16 which has a thickness direction and a planar direction orthogonal to the thickness direction and which constitutes a partition between single batteries in the thickness direction, the partition member comprising a thermal insulation material (heat insulating layer) 15 and an auxiliary member (support plate) 17 which is disposed so as to be adjacent to the thermal insulation material 15 in the thickness direction and regulates a degree of contraction of the thermal insulation material in the thickness direction (Figs 3,4; paras 0070-0071).  Yokoyama does not specifically disclose wherein the auxiliary member 17 is disposed so as to be adjacent to the thermal insulation material 15 in the planar direction. However, in the same field of endeavor of battery packs having spacing/partition members disposed between battery cells, Moon teaches that spacers/partition members are beneficially formed in a T-shape to form blocking units 650 (see definition of blocking below, taken from https://www.logistick.com/blocking-and-bracing-requirements/ ) which serve to secure the battery cells with the battery cells (see at least Figs 1-4; paras 0046-0054).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate blocking units on the partition members of Yokoyama such that they are formed in T-shapes since Moon teaches that this helps to secure the battery cells.  
    PNG
    media_image1.png
    138
    766
    media_image1.png
    Greyscale

The skilled artisan would expect that if the shape of the partition member of Yokoyama were a T, then the auxiliary member would necessarily be adjacent to the thermal insulation material in a planar direction in addition to the thickness direction.  Further, because the auxiliary member 17 serves as a physical support of the heat insulation thermal insulation material 15 and would extend as blocking members to provide additional rigidity in the thickness direction, then it will necessarily regulate a degree of contraction of the thermal insulation material in the thickness direction.  
Yokoyama modified by Moon does not specifically disclose that a ratio of density of the auxiliary member 17 relative to the thermal insulation material 15 is 0.50 to 6.0 and does not disclose that the density of the thermal insulation material is 0.23 to 1.1 g/cm3 or that the density of the auxiliary member is 0.30 to 2.0 g/cm3.  However, in the same field of endeavor of thermally insulating materials used in battery packs, Kato discloses that a foam material used in a thermally insulating layer in conjunction with a higher density layer, should have a density of 0.45 g/cm3 or less, while the high density layer, which provides structural support and durability, should have a density of 0.45 g/cm3 or more to 2.0 g/cm3 (see e.g. paras 0010-0013, 0056-0065, 0101-0109).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the thermal insulation material of Yokoyama modified by Moon from a substance having a density of 0.45g/cm3 or less (a range overlapping the claimed range of 0.23 to 1.1 g/cm3) and form the auxiliary layer from a material having a density of 0.45 g/cm3 or more to 2.0 g/cm3 since Kato teaches that these values provide a thermally insulating member having good insulative and structural strength properties for a battery pack.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
The skilled artisan would appreciate that the values of densities provided by Kato would result in the claimed range of density ratios recited in Claim 1, 0.5 to 6.0.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Regarding Claims 2 and 13, since the auxiliary member of Yokoyama modified by Moon and Kato is the same shape and size as the thermal insulation material, the ration of an area of the auxiliary member relative to an area of the thermal insulation material is 0.020 to 1.0 when then thermal insulation material and the auxiliary member are seen in a planar view from the thickness direction.  Furthermore, the phrasing of the claim allows for any partial area of both members in the planar direction viewed from the thickness direction to be selected as having any size to arrive at the claimed ratio since both areas are broadly claimed simply as “an area” and not a total area, for example.
Regarding Claims 5 and 16, when the thermal insulation material and the auxiliary member of Yokoyama modified by Moon and Kato are seen in a planar view from the thickness direction, the shape of the thermal insulation material is rectangular and the auxiliary member is positioned along all four sides of the rectangle (imagine viewing from the position of cell 13).  
Regarding Claims 6 and 17, because the thermal insulation material of Yokoyama modified by Moon and Kato is a foam, which is a porous body, then the skilled artisan would expect it to be capable of retaining a liquid. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding Claims 7 and 18, the porous body of Yokoyama can comprise particles and/or fibers (paras 0045-0048, 0073)
Regarding Claims 8 and 19, the battery pack of Yokoyama has a housing 11 which is an outer package body for accommodating the thermal insulation material 15 and the auxiliary member 17 (Figs 3-4; para 0070).
Regarding Claims 8-11 and 19-20, Yokoyama modified by Moon and Kato fails to specifically discloses wherein an outer package body accommodates the thermal insulation material and the auxiliary member, wherein the outer package body is laminated body of metal foil and resin, wherein the metal foil is one of a number of listed options, and wherein the resin is thermoplastic resin.  However, Yokoyama discloses a third embodiment wherein a pouch 23 encloses the thermal insulation material 22 to form a heat insulating layer and recites that the pouch adds to the morphological stability of the foam material and is advantageously air-tight and has a surface-protected layer (paras 0087-0094) and discloses that the outer package body is a laminated body of an aluminum foil and a resin (e.g. polyethylene terephthalate is a thermoplastic resin).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form a protective pouch around the partition member, including the thermal insulation material and auxiliary member, of Yokoyama modified by Moon and Kato because Yokoyama teaches that the pouch can further assist in morphological stability of the foam material and is air-tight and has a surface-protected resin layer.  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729